Name: Commission Regulation (EEC) No 4058/88 of 22 December 1988 concerning the stopping of fishing for common sole by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 356/40 Official Journal of the European Communities 24. 12. 88 COMMISSION REGULATION (EEC) No 4058/88 of 22 December 1988 concerning the stopping of fishing for common sole by vessels flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities (') as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11(3) thereof, Whereas Council Regulation (EEC) No 3977/87 of 21 December 1987, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1988 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 3472/88 (4), provides . for common sole total allowable catches for 1988 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to total allowable catches, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the total allowable catches ; Whereas, according to the information communicated to the Commission, catches of common sole in the waters of ICES divisions V b (EC zone), VI, XII and XIV by vessels flying the flag of a Member State or registered in a Member State have reached the total allowable catches for 1988 , HAS ADOPTED THIS REGULATION : Article 1 Catches of common sole in the waters of ICES divisions V b (EC zohe), VI, XII and XIV by vessels flying the flag of a Member State or registered in a Member State are deemed to have ' exhausted the total allowable catches for 1988 . Fishing for common sole in the waters of ICES divisions V b (EC zone), VI, XII and XIV by vessels flying the flag of a Member State or registered in a Member State is prohibited as well as the retention on board, the transhipment and the landing of such stock caputred by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This regulation shall enter into force on the day following of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1988 . For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29 . 7. 1987, p. 1 . $ OJ No L 306, 11 . 11 . 1988, p. '2. 0 OJ No L 375, 31 . 12. 1987, p. J. (4) OJ No L 305, 10 . 11 . 1988 , p. 12.